Citation Nr: 0404586	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1979.  He died in May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which found that the 
appellant was not recognized as the surviving spouse of the 
veteran by VA for the purpose of payment of DIC benefits.

In May 2000, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In a July 2000 decision, the Board determined that the 
appellant had not attained the status of claimant because she 
was not entitled to recognition as the veteran's surviving 
spouse for the purposes of DIC benefits.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In a September 2001 Order, the Court vacated and remanded the 
Board's July 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

Thereafter, in an August 2002 decision, the Board again 
determined that the appellant had not attained the status of 
claimant because she was not entitled to recognition as the 
veteran's surviving spouse for the purposes of DIC benefits.  
The appellant once again appealed to the Court.

While this case was pending at the Court, the appellant's 
attorney and the VA Office of the General Counsel filed a 
joint motion vacate the Board's August 2002 decision and to 
remand the appellant's claim for readjudication.  In a March 
2003 Order, the Court granted the joint motion, vacated the 
Board's August 2002 decision, and remanded the appellant's 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  As will be discussed in greater detail 
below, this appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required. 


REMAND

As discussed in the Introduction, the issue presented in this 
case was denied by the Board in a July 2000 decision.  The 
appellant subsequently appealed that decision to the Court.  
While that case was pending at the Court, the VA General 
Counsel filed a motion to vacate the Board's August 2002 
decision.  The motion stated that a remand of this case from 
the Court to the Board was warranted, due to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This statute 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  

In September 2001, the Court granted the motion, vacated the 
Board's decision, and remanded the claim to the Board for 
compliance with directives that were specified in the motion.  
With respect to alleged errors asserted by the appellant's 
attorney, the Court concluded that it would not be 
appropriate to discuss them in light of the readjudication 
ordered due to the passage of the VCAA.  The Court noted, 
however, that the appellant would be free to argue those 
claimed errors directly to the Board.  

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  In 
the August 2002 decision, the Board again determined that the 
appellant had not attained the status of claimant because she 
was not entitled to recognition as the veteran's surviving 
spouse for the purposes of DIC benefits.  The appellant 
subsequently appealed to the Court.

While that case was pending at the Court, the VA Office of 
the General Counsel and the appellant's attorney filed a 
joint motion to vacate the Board's August 2002 decision, and 
to remand this claim for readjudication.  In that motion, the 
parties asserted that the Board had failed to identify 
evidence showing that the appellant had been advised which 
portion of the information and evidence, if any, was to be 
provided by her, and which portion would be provided by VA, 
as required by the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The parties indicated that they had 
reviewed the record in an effort to identify any documents 
that would satisfy this requirement.  However, they were 
reportedly unable to identify any documents that explained 
which portion of the evidence or information necessary to 
substantiate her claim would be provided by VA and which 
should be provided by the appellant.

In accordance with the concerns raised in the joint motion, 
the Board concludes that a remand of this case is necessary 
in order to ensure full compliance with the notification 
provisions of the VCAA, pursuant to Charles and other 
applicable authority.

In the joint motion, the parties also found that the Board 
had not provided sufficient reasons and bases to support its 
conclusion that the separation of the veteran and the 
appellant was not due to the misconduct of, or procured by, 
the veteran.  The Board notes that this matter will be 
addressed in detail once the aforementioned development has 
been completed, and this case has been returned to the Board 
by the RO.

Therefore, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) have been 
completed.  In particular, the RO should 
advise the appellant of the information 
and/or evidence needed to substantiate her 
claim.  The RO should also advise the 
appellant as to her and VA's responsibilities 
under the VCAA, including which portion of 
the evidence should be provided by the 
appellant, and which portion should be 
provided by VA.  The RO is free to undertake 
any development deemed necessary in order to 
fully comply with the VCAA.

2.  Once the foregoing has been completed, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue an SSOC, 
and the appellant should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


